289 F.2d 880
Annie T. RANDALL, Appellant,v.EVENING STAR NEWSPAPER COMPANY et al., Appellees.
No. 16221.
United States Court of Appeals District of Columbia Circuit.
Argued April 27, 1961.
Decided May 11, 1961.

Mr. Samuel Bogorad, Washington, D. C., for appellant.
Mr. Jeremiah C. Collins, Washington, D. C., with whom Mr. Frank F. Roberson, Washington, D. C., was on the brief, for appellee the Evening Star Newspaper Co.
Mr. James C. Gregg, Washington, D. C., with whom Mr. Hugh Lynch, Jr., Washington, D. C., was on the brief, for appellee Chambers.
Before WILBUR K. MILLER, Chief Judge, and PRETTYMAN and DANAHER, Circuit Judges.
PER CURIAM.


1
Annie T. Randall fell on the sidewalk near the corner of 12th Street and Independence Avenue, S. W. Apparently she stumbled over a piece of wire, perhaps one similar to that wrapped around newspapers as they are delivered to sidewalk vendors. Attributing the presence of the wire on the sidewalk to the negligence of the Evening Star Newspaper Company, and Robert Chambers, its distributor who delivered papers to the nearby corner, she sued them to recover damages for the injuries she sustained. She appeals from the judgment entered pursuant to a directed verdict.


2
We agree with the trial judge that her evidence, construed most favorably to her, would not have justified or supported a verdict in her favor. Jackson v. Capital Transit Co., 1938, 69 App.D. C. 147, 99 F.2d 380, certiorari denied 1939, 306 U.S. 630, 59 S.Ct. 464, 83 L. Ed. 1032.


3
Affirmed.